
	
		I
		111th CONGRESS
		1st Session
		H. R. 3579
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the amount of the reporting fees payable to educational
		  institutions that enroll veterans receiving educational assistance from the
		  Department of Veterans Affairs, and for other purposes.
	
	
		1.Increase in amount of
			 reporting fee payable to educational institutions that enroll veterans
			 receiving educational assistance
			(a)Increase in
			 Amount of FeeSubsection (c) of section 3684 of title 38, United
			 States Code, is amended—
				(1)by striking
			 $7 and inserting $50; and
				(2)by striking
			 $11 and inserting $50.
				(b)Technical
			 CorrectionSubsection (a) of such section is amended by striking
			 the second comma after 34.
			(c)Effective
			 DateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
			
